
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 764
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Ms. Clarke of New
			 York (for herself, Mr.
			 Rangel, Mrs. Christensen,
			 Mr. Engel,
			 Ms. Richardson,
			 Mr. Meeks,
			 Ms. Fudge,
			 Mr. Davis of Illinois,
			 Mr. Lewis of Georgia,
			 Mr. Jackson of Illinois,
			 Mr. West, Mr. Rush, Ms. Wilson
			 of Florida, Ms. Lee of
			 California, and Mr. Towns)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing and celebrating the 50th
		  anniversary of Jamaica’s independence.
	
	
		Whereas Jamaica gained its independence on August 6,
			 1962;
		Whereas, on August 6, 2012, the island nation of Jamaica
			 will celebrate the 50th anniversary of its independence;
		Whereas after years of Spanish and subsequent British
			 colonial rule, Jamaica, which is now a member of the British Commonwealth,
			 finally acquired its independence from the British in 1962;
		Whereas August 6, 1962, signifies this full independence
			 and a birth of a nation;
		Whereas this date also marks the date that the black,
			 green, and gold Jamaican national flag was first raised;
		Whereas the first decade of independence led successively
			 by Prime Ministers Alexander Bustamante, Donald Sangster, and Hugh Shearer of
			 the Jamaica Labor Party (JLP), were marked by strong economic growth;
		Whereas following its first 10 years of independence,
			 Jamaica was challenged by the effects of a global economic slowdown and a
			 growing sense of economic inequality, which prompted the electorate to change
			 government, electing the People’s National Party (PNP) in 1972;
		Whereas through these challenging times, which continued
			 into the mid-1980s, the Jamaican people remained united in their struggles,
			 goals, aspirations, and dreams;
		Whereas Jamaica is the third largest island nation in the
			 Caribbean and with 2,800,000 people and is the third most populous Anglophone
			 country in the Americas, after the United States and Canada;
		Whereas as the Jamaican people work to position the
			 economy for growth and celebrate their 50th anniversary of independence, they
			 reflect on their proud history, triumphs, and the sacrifices made by their
			 ancestors;
		Whereas the United States Government maintains close and
			 productive relations with the Government of Jamaica;
		Whereas the United States is Jamaica's most important
			 trading partner;
		Whereas from January to August 2011, United States exports
			 to Jamaica were $1,430,000,000 and Jamaican exports to the United States were
			 $601,000,000;
		Whereas Jamaica is also a very popular destination for
			 United States tourists;
		Whereas Jamaican culture had a strong influence that has
			 been well received around the world, through its music, industry, literature,
			 athletics and sports, academia, and cuisine;
		Whereas Jamaica was home to the internationally renowned
			 musical legend Bob Marley, Marcus Garvey, Jamaica’s first national hero, model,
			 singer, and actress, Grace Jones, and model and actor Tyson Beckford;
		Whereas sports and athletics are an integral part of
			 national life in Jamaica and the athletes tend to perform to a standard well
			 above what might ordinarily be expected of such a small country;
		Whereas Jamaica served as one of the venues of 2007
			 Cricket World Cup and the West Indies cricket team is one of the only 10
			 International Cricket Council full member teams who participate in
			 international test cricket;
		Whereas the Jamaica national cricket team competes
			 regionally, and also provides players for the West Indies Cricket Team;
		Whereas over the past 6 decades, Jamaica has produced
			 dozens of world class sprinters, among them are Olympic Gold medalist and World
			 Champion Usain Bolt, current world record holder in the 100m for men at 9.58
			 seconds, and 200m for men at 19.19 seconds;
		Whereas other noteworthy Jamaican sprinters include Asafa
			 Powell, gold medal winner in the men's 2008 Olympic 4x100m, Shelley-Ann
			 Fraser-Pryce, the first Jamaican woman in history to win an Olympic gold medal
			 in the 100 m sprint, Arthur Wint, the first Jamaican Olympic gold medalist in
			 Olympic history, Donald Quarrie, Olympic gold, silver, and bronze medalist and
			 former 200m world record holder, Deon Hemmings, Olympic gold medalist, as well
			 as former 100m world record holder;
		Whereas the Jamaican National Bobsled Team represents
			 Jamaica in international bobsledding competitions, first gaining fame during
			 their debut in the 1988 Winter Olympic Games in Calgary, Alberta Canada, where
			 they were seen as underdogs, representing a tropical nation in a winter
			 sport;
		Whereas the team returned to the Winter Olympics again in
			 1992, 1994, and subsequent competitions;
		Whereas the team’s performance at the 1988 Olympics
			 inspired the 1993 film Cool Runnings, which was a loose
			 depiction of real events;
		Whereas Jody-Anne Maxwell from Kingston, Jamaica, was the
			 winner of the 1998 Scripps National Spelling Bee at the age of 12, becoming the
			 first contestant from outside the United States to win in the history of the
			 competition;
		Whereas the United States is home to a large Jamaican
			 Diaspora community, which has contributed greatly to the fabric of United
			 States culture and history;
		Whereas prominent Jamaican Americans like former Secretary
			 of State Collin Powell, first Caribbean American elected woman to the New York
			 City Council, Dr. Una S.T. Clarke, writer, Malcolm Gladwell, singer and
			 activist, Harry Belafonte, track star, Carl Lewis, current United States
			 Ambassador to the United Nations Susan Rice, and the first female and first
			 African-American Attorney General of California, Kamala Harris, have
			 contributed greatly to the social and political landscape of the United
			 States;
		Whereas the relationship between the United States and
			 Jamaica is a significant partnership based in shared hemispheric objectives
			 through security, economic growth, and prosperity;
		Whereas this relationship is critical to Diasporic
			 communities, helping to promote diplomacy and cross-cultural understanding
			 between the two nations; and
		Whereas the Jamaican people will take this opportunity to
			 reflect on the journey that led to their independence 50 years ago, pay homage
			 to the people that played an important role in the country’s independence,
			 marvel at the contributions of its Diaspora around the globe, and look forward
			 the progress of this generation for an even better future: Now, therefore, be
			 it
		
	
		That the House of Representatives
			 recognizes the significance of the 50th anniversary of Jamaica’s independence
			 to the people of Jamaica and supports the goals and ideals of Jamaica’s
			 Independence Day.
		
